Morgan, J.
Plaintiffs allege that on the eighth May, 1871, they were the owners of $2200 in United States currency, that on that day W. A. Deven noy, who was then in their employ, unlawfully took this money and went with it to a gambling house, kept and owned by the defendants, where, by means of pursuasions and inducements, and by plying him with liquor, they induced him to gamble and bet against a banking game in their house, called faro, and that by unlawful devices and tricks, they got possession and control of this money. They allege that-they had no knowledge of these facts at the time they were transpiring, and that they did not countenance or consent to them; that no legal title to this money ever passed from them to Devennoy, or to the defendants who unlawfully obtained possession of it, and have converted the same to their own use; that they have amicably demanded payment of the sum thus illegally detained from them by the defendants, wherefore, they pray for judgment against them in solido for $2200.
*118It will be observed that tbe plaintiffs are not seeking to recover a specific piece of property which they allege to have been unlawfully taken from them and found in the possession of the defendants. Tbe petition declares upon an indebtedness; they allege, in terms, that the defendants are indebted to them in the sum claimed and for the reasons abovestated. In otherwords, they say that the defendants are indebted to them because one in their employ unlawfully took their money, which money was unlawfully taken from their employe by the defendants.
We think with the district judge, that they disclose no cause of action, and that their petition was properly dismissed.
Judgment affirmed.
Rehearing refused.